Case 7:19-cr-01995 Document11 Filed on 10/09/19 in TXSD Page 1 of 14 74

 

United States District
| soudliem Dias ON oe
UNITED STATES DISTRICT COURT _ OCT 6 9 2019
__ SOUTHERN DISTRICT OF TEXAS D .
MCALLEN DIVISION | _ Raid J. Bradley, Cleris
UNTED STATES OF AMERICA § 7
¢ CRIMINAL 19
v. § CRIMINAL NO. M ~ . =
1995
RICARDO QUINTANILLA, § |
aka “Richard” §
SUNIL WADHWANI §
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE
18 U.S.C. § 1349

(Conspiracy to Commit Honest Services Wire Fraud) -

At all times relevant to this Indictment, with dates, times and amounts being approximates:

Relevant Individuals and. Entities

 

1. Defendant RICARDO QUINTANILLA also known as “Richard” (“QUINTANILLA”)
was a businessman who lived and worked in Weslaco, Texas. | | | |

2. Defendant SUNIL WADHWANI (“WADHWANT’), was a businessman who lived and
worked in McAllen, Texas.

3. Person A is a business associate of Defendant WADHWANI.

4. Person Bisa resident of the Rio Grande Valley located in the state of Texas.

5. Commissioner A was a Commissioner of the Weslaco City Commission and Economic

Development Corporation of Weslaco board member during all times relevant:-to this Indictment.

GENERAL ALLEGATIONS

The Economic Development Corporation of Weslaco
6. The Economic Development Corporation of Weslaco (“The Corporation”) is a non-profit

corporation specifically governed by the Texas Development Corporation Act, as amended. Texas

1

 
Case 7:19-cr-01995 Document11 Filed on 10/09/19 in TXSD ' Page 2 of 14

Local Government Code, Chapter 501, et seq., thereinafter referred to as “the Development
Corporation Act.” The purpose of the Corporation is to promote, assist and enhance economic
and industrial development in accordance with the Articles of Incorporation. The Corporation
shall have no members.

7. The business and affairs of the Corporation and all corporate powers shall be exercised by
or under authority of the Board of Directors (the ‘'Board"), appointed by the governing body of
the City of Weslaco in the manner provided in Article VI of the Articles of Incorporation, as from
time to time amended, and subject to applicable limitations imposed by the | Development
Corporation Act, the Texas Non-Profit Corporation Act, the Texas Business Corporation Act, the
Articles of Incorporation, or these Bylaws, as each are from time to time amended. The Board
may, by contract, resolution, or otherwise, give general or limited or special power and authority
to the officers and employees of the Corporation to transact the general business or any special
business of the Corporation, and may give powers of attorneys to agents of the Corporation to
transact any special business requiring such authorization.

8. The Board may plan and direct its work through the Executive Director of the Corporation,
who will be charged with the responsibility of carrying out the. programs as adopted and planned
by the Board.

9. For the purpose of convening a meeting, and transacting business, a quorum shall consist
of four Directors. In addition to such quorum requirement, any action taken by the Board shall
require the affirmative vote of the four Directors. |

10. Directors must be present in order to vote at any meeting. In the event that a Director is
aware of a conflict of interest or potential conflict of interest with regard to any particular vote, the

Director shall bring the same to the attention of the meeting and shall abstain from the vote.
Case 7:19-cr-01995 Document 11 Filed on 10/09/19 in TXSD Page 3 of 14

Determination of a conflict of interest shall be made in accordance with Chapter 171, Texas Local
Government Code.

11. The elected officers of the Corporation shall be a President, Vice-President, Secretary, and
Treasurer. Such officers shall have the authority and perform the duties of the offices as the Board
may from time to time prescribed. Any two or more offices may be held by the same person,
except the office of the President and Secretary. All elected officers shall be members of the Board
of Directors. |

12. The President and Secretary shall execute any contracts or other instruments which the
Board has approved and authorized to be executed, provided, however, that the Board may by
appropriate resolution, authorize any other officer or officers or any other agent or agents,
including the Executive Director of the Corporation, to enter into contracts or execute and deliver
any instrument in the name and on behalf of the Corporation. Notwithstanding anything to the
contrary herein contained, the Corporation shall not make any commitment to disburse or for
disbursal of any funds for any one project in excess of (a) 10% of the total gross annual revenues
of the Corporation or (b) $100,000.00, whichever is greater, without prior approval of the City
. Commission.

13. In February of 2013, four members of the Corporation were removed and replaced by
Weslaco City Commissioners, including Commissioner A.

The Weslaco City Commission

14. The Texas Constitution, the laws of the State of Texas, and the charter of the City of
Weslaco established ethical standards of conduct for elected public officials, including Weslaco
City Commissioners. These standards included an oath to faithfully execute the duties of the office

of commissioner and to preserve, protect, and defend the Constitution and the laws of the United
Case 7:19-cr-01995 Document 11 Filed on 10/09/19 in TXSD Page 4 of 14

States and the State of Texas. Accordingly, commissioners owed a fiduciary duty to the City of
Weslaco, the commission, and the people of the City of Weslaco.

- 15 _As officials in the city government, Weslaco City Commissioners, including
Commissioner A, owed a fiduciary duty to the City of Weslaco and to its citizens to perform the
duties and responsibilities of their office free from corrupt influence. As elected officials in the
State of Texas, Weslaco City Commissioners swore to uphold the United States Constitution, the
Texas Constitution, and the laws of the State of Texas and to faithfully execute the duties of their
office. | |

16. The Weslaco City Commission is authorized to take official action only when a quorum—

a majority of duly elected commissioners is present. When a quorum was present, the commission

~ could act based on a maj ority vote.

17. Pursuant to the Texas Open Meetings Act, Tex. Gov't Code Ann. § 551, et seq., the

commission, as a city government in Texas, was authorized to conduct official business only after
providing at least 72 hours of public notice of the time, place, and subject matter of the meeting.
Such meetings were generally required to be open to the public, with closed meetings and
executive sessions permitted only under narrowly drawn exceptions. |
The Motel 6 Project in Weslaco, Texas

18. During 2013, the Corporation entered into a development agreement providing $300,000
of incentives to Nolana Self Storage, LLC doing business as Motel 6 NSS”), a company owned
by WADHWANI, to construct a Motel 6 in Weslaco, -Texas. .The finalized terms of the

development agreement provided that payment would be provided by the Corporation as follows:

$150,000 upon pouring the concrete foundation; $150,000 upon the Corporation’ s receipt of a —

copy of the Certificate of Occupancy, but no earlier than October 14,2014. .

 
Case 7:19-cr-01995 Document 11 Filed on 10/09/19 in TXSD Page 5 of 14

19. Because the development agreement referenced in paragraph 18 exceeded $100,000 it

‘required and received the approval of the Weslaco City Commission.

THE CONSPIRACY

20. From at least Aptil 2013 through in or about November 2014, in the Southern District

Texas and elsewhere, the defendants,

RICARDO QUINTANILLA,
SUNIL WADHWANT, ©

Person A, Person B, and Commissioner A, did knowingly combine, conspire, confederate, and -

_ agree with one another, and with others known and unknown to the Grand Jury, to devise and

intend to devise a scheme and artifice to defraud and to deprive, by means of material false and
fraudulent pretenses, representations, and promises, and to transmit and cause to be transmitted by
means of wire communication in interstate commerce, any writings, signs, signals, pictures, and

sounds for the purpose of executing the scheme and artifice to defraud and deprive, that is, to

. deprive the City of Weslaco, the Weslaco City Commission, the Corporation, and the citizens of

Weslaco of their right to the honest services of Commissioner A through bribery, in violation of
18 U.S.C. §§ 1343 and 1346. |
THE SCHEME TO DEFRAUD

21, From in or about April 2013 through 1 in or about November 2014, in the Southern District
Texas and elsewhere, the defendants, SUNIL WADHWANI, ‘-RICARDO QUINTANILLA,
Person A, Person B, : and Commissioner A, and others known and unknown to the Grand Jury,
devised and intended to devise a scheme and artifice to defraud and to deprive the City of Weslaco,
the Weslaco City Commission, the Corporation, and the citizens of Weslaco of their intangible

right to the honest services of Commissioner A, an elected official, through bribery.

 
Case 7:19-cr-01995 Document 11: Filed on 10/09/19 in TXSD Page 6 of 14

PURPOSE OF THE CONSPIRACY

22. The purposes of the conspiracy included, but were not limited to, the following:

23. WADHW ANI to enrich himself by receiving incentive payments to construct and develop ©
a Motel 6 in Weslaco, Texas in exchange for the payment of bribes; .

24. QUINTANILLA to enrich himself by keeping a portion of the bribe funds paid to him by
WADHWANI, and then pay the remainder of the bribe funds to Person B and Commissioner A.

25. For Commissioner A to enrich himself/herself by accepting bribes in exchange for using
his official position as a Weslaco City Commissioner and Corporation board member. to take
official acts to benefit and help WADHWANI’s business receive incentive payments.

~ 26. For Person B enrich himself/herself by keeping a portion of the bribe funds paid to him by’

’ WADHWANI through QUINTANILLA.

MANNER AND MEANS OF THE CONSPIRACY

27. The manner and means by which the defendants carried out the conspiracy included, but
were not limited to, the following:
28. WADHWANI, QUINTANILLA, Person A, Person B, and/or Commissioner A met at

locations in the Southern District of Texas and elsewhere, to discuss the official action that would - —

be taken to benefit WADHWANI and his business entities.

29. WADWHANI paid thousands of dollars to QUINTANILLA, who would then funnel
bribe payments to Person B and Commissioner A in efforts to conceal the nature‘and source of the
bribes.

30. In order to conceal the scheme and bribe payments to Commissioner A, WADHWANI,
QUINTANILLA, Person A, and Person B circulated and drafted a fictitious consulting services
agreement between a business entity owned by WADHWANI and a business entity owned by

Person B.
Case 7:19-cr-01995 Document 11 Filed on 10/09/19 in TXSD Page 7 of 14

31. Commissioner A cast votes to approve and modify a development agreement, which
included incentive payments to a business entity owned by WADHWANT in exchange for bribe
payments. . |

32. WADHWANI, QUINTANILLA, Person A, Person B, and Commissioner A, and their

co-conspirators used wire communications in interstate commerce, such as mobile messaging

-applications, e-mails, ard interstate bank transfers in furtherance of their scheme to defraud.

OVERT ACTS
| 33. In furtherance of the conspiracy and in order to accomplish its objects, WADHWANI,
QUINTANILLA, Person A; Person B, Commissioner A, and their co-conspirators committed the
following overt acts, among others, in the Southern District of Texas and elsewhere:

34, By at least 2013, Defendants, WADHWANI, QUINTANILLA, Person A, Person B,
Commissioner A, and others devised a scheme to funnel bribe payments in exchange for awarding
a development agreement with favorable terms to construct and develop a Motel 6 in Weslaco,
Texas. | .

35. On April 25 > 2013, Person A emailed QUINTANILLA, utilizing email address
ric9365@gmail.com, requesting ‘QUINTANILLA review a letter that would be sent to the |

Corporation advising them of WADHWANT’s intent to build and operate a Motel 6 in Weslaco,

' Texas.

36. On or about April 25 2013, WADHWANI submitted an Incentive Application to the

Corporation proposing a Motel 6 be built in Weslaco, Texas. The Executive Director of the

. Corporation’s preliminary recommendation was to provide a $300,000 incentive reimbursement

based on a documented total project expenditure of $3,000,000 to include soft and hard cost for

the development plus land cost. |

 
Case 7:19-cr-01995 Document 11 Filed on 10/09/19 in TXSD_ Page 8 of 14

-- 37. In May of 2013, WADHWANI received a Letter of Commitment from Inter National Bank

requiring $150,000 in funding from the Corporation prior to receiving $2,830,500 in funds from
Inter National Bank to construct a Motel 6 in Weslaco, Texas. In order to obtain the funds and
construct the Motel 6, Defendants took the following actions described in the following
paragraphs. |

38. On or about May 1, 2013, WADHWANI obtained a Letter of Commitment advising
WADHWANT that Inter National Bank had approved a $2,830,500 loan for the purpose of
- construction and permanent financing for the proposed Motel 6 in Weslaco, Texas. One condition
of the loan was that WADHWANI would provide proof that $150,000 in funding from the
Corporation be in place prior to receiving any funds from Inter National Bank.

39. On May 2, 2013, Person A emailed the Executive Director of the Corporation a Letter of
Intent advising the Corporation of WADHWANI’s intent to build and operate a Motel 6 in
Weslaco, Texas. This is was the same letter Person A sent to QUINTANILLA on April 25, 2013.

40. On May 8, 2013, at a Special Meeting for the Corporation, WADHWANT, Person A, and
others, representing themselves as the company Sarina Group, Ltd. (“Sarina Group”), made a
presentation regarding the Motel 6 project to the Corporation. An incentive of up to $300,000 to
- Sarina Group for the Motel 6 project was unanimously approved, including a vote from
Commissioner A.

41. On May 9, 2013, Person A emailed the Executive Director of the Corporation requesting
any news regarding Sarina Group’s request. "The Executive Director of the Corporation advised
the Corporation authorized an incentive of up to $300,000 based on an investment of $3,000,000
including soft and hard costs of the project plus the land. In addition, the next step would be for

the Weslaco City Commission to approve the incentive.-payment.
 

Case 7:19-cr-01995 Document 11 Filed on 10/09/19 in TXSD Page 9 of 14

42. On May 15, 2013, WADHWANI received a letter, via email, notifying Sarina Group of

the Corporation’s authorization of an incentive up to $300,000. The $300,000 incentive payable

would be made as follows: $50,000 upon Certificate of Occupancy: five yearly payments of
| $50,000 on the anniversary date of Certificate of Occupancy.

43. On May 15, 2013, Person A emailed the Executive Director of the Corporation requesting
half the funds be available at the beginning of the project due to stipulations associated with the
bank loan. In addition, Person A requested the Corporation release the remaining $150,000 by the
end of the year. On May 23, 2013, Person A emailed the Executive Director of the Corporation a
letter on behalf of WADHWANI formally requesting the incentive be front loaded and that 50%
of the funds be available when the project breaks ground. | |

44, On May 29, 2013, WADHWANI received a copy of a letter, via e-mail, detailing a revision
of the incentive payments. The letter detailed that based upon Sarina Group’s request to provide
more funding at the inception of the project and based on the Corporation’s requirement that
funding be performance based, the Executive Director of the Corporation proposed the following:
$25,000 upon approval of the underground plumbing inspection; $25,000 upon approval of the
foundation inspection; $25,000 upon approval of the rough-in inspection; $25,000 upon approval
of the ceiling inspection; $25,000 upon approval of the fire cover-up inspection; $25,000 upon
approval of the final inspection; $75,000 upon receipt of the Certificate of Occupancy and open
for business; $75,000 upon the first anniversary of business opening. The Executive Director of
the Corporation advised the Motel 6 project would be presented to the Weslaco City Commission
at the meeting scheduled on June 4, 2013 and the incentive offer is subject to approval by the

Weslaco City Commission and final negotiation of the terms of the development agreement.

 
 

Case 7:19-cr-01995 Document 11 Filed on 10/09/19 in TXSD Page 10 of 14

45. On June 4, 2013, ata Regular Meeting of the Weslaco City Commission, the Weslaco City
Commission authorized a development agreement between the Corporation and Sarina Group that
provided an incentive over $100,000. The motion carried unanimously, including a vote from
Commissioner A. |

46. On June 28, 2013, during a Special Meeting of the Corporation, the Executive Director of
the Corporation resi gned and was replaced with an Interim Executive Director of the Corporation.
Commissioner A approved the resignation and replacement of the Interim Executive Director of
the Corporation. |

| 47. On or about July 30, 2013, WADHWANI received a letter detailing a revision of the
incentive payments. The letter detailed that based upon Sarina Group’s request to provide more
funding at the inception of the project and based on the Corporation’s requirement that funding be
performance based, the Interim Executive Director of the Corporation proposed the following:
$75,000 upon completion of the foundation; $75,000 upon completion of the third floor framing;
$75,000 upon receipt of a copy of the Certificate of Occupancy; $75,000 on the first anniversary
of the receipt of the Certificate of Occupancy. . |

48. On August 21, | 2013, during a Regular Meeting of the Corporation, the Corporation
authorized a revision of the method of earning the incentive by Sarina Group and authorize the
Interim Executive Director of the Corporation to present the revised method of earning the
incentive, and to prepare and execute the development agreement. Commissioner A voted for and
supported the revision. -

49. On August 23, 2013, SUNIL WADHWANI was provided a letter, via email, detailing a
revision of the incentive payments. The letter detailed that at the Corporation’s meeting held on

August 21, 2013, the Corporation authorized a revision of the incentive payout as follows:

10
Case 7:19-cr-01995 Document 11 Filed on 10/09/19 in TXSD Page 11 of 14

-$150,000 upon pouring the concrete foundation; $150,000 upon the Corporation’s receipt of a

copy of the Certificate of Occupancy.
50. On ‘September 30, 2013, during a Special Meeting of the Corporation, the Interim

Executive Director of the Corporation was removed and replaced with another Interim Executive

- Director of the Corporation. Commissioner A supported and voted for the removal of the Interim -

‘Executive Director of the Corporation.

51. On September 30, 2013, during a Special Meeting of the Corporation, the Corporation
again authorized a modification to the development agreement to authorize Interim Executive
Director of the Corporation to present the modification to the development agreement and to
prepare and to execute the modification to the development agreement. The motion carried
unanimously, including a vote of approval from Commissioner A for the authorization of the
modification.

52. On October 4, 2013, WADHWANI was provided a letter, via email, detailing a revision
of the incentive payments. The letter detailed that at the Corporation’s meeting held on September
30, 2013, the Corporation authorized a revision of the incentive payout as follows: $15 0,000 upon
pouring the concrete foundation; $150,000 upon the Corporation’s receipt of a copy of the
Certificate of Occupancy, but no earlier than October 14, 2014.

53.On December 2, 2013, WADHWANI signed the development agreement with the
Corporation for the Motel 6 project. “However, the development agreement was between the
Corporation and NSS. |

54. On December 23, 2013, Person A provided the Interim Executive Director of the
Corporation supporting documents as evidence of the completion of NSS’s obligation and

requested the release of the first payment of $150,000.

11

 
Case 7:19-cr-01995 Document 11 Filed on 10/09/19 in TXSD_ Page 12 of 14

55. On or about December 31, 2013, the Corporation wrote a check in the amount of $150,000,
to NSS. On or about January 3, 2014, said check was deposited into a bank account for which
WADHWANT is an authorized signer. |

56. On or about November 1, 2014, the Corporation wrote a check from a BBVA Compass
Bank Account in the amount of $150,000, to NSS. On or about November 3, 2014, said check _
was deposited into an Inter National Bank Account. WADHWANI is an authorized signer for
this account. | |

57. On December 27, 2013, after the development agreement between the Corporation and
NSS had been signed, Person A sent QUINTANILLA a purported consulting services agreement
between NSS and Person B. The consulting services agreement contained hand written notes,

edits, and requested revisions.

Bribe Payments —

. 58. In order to obtain the development agreement containing over $300,000 in incentive
agreements from the Corporation and City of Weslaco, WADHWANI paid thousands of dollars
: in bribe payments to QUINTANILLA, who in turn provided portions of the bribe payments to
Person B and Commissioner A.

59. In return for the receipt of the bribe payments, Commissioner A agreed to vote favorably’
for the development agreement and its revisions as a board member for the Corporation and as a

Weslaco City Commissioner.

12
Case 7:19-cr-01995 Document 11 Filed on 10/09/19 in TXSD Page 13 of 14

COUNT TWO
18 U.S.C. §§ 1343, 1346
(Honest Services Wire Fraud)

60. Paragraphs 1-59 are incorporated by reference as though fully set forth herein.
61. From in or about April 2013 and continuing through in or about November 2014, in the
Southern District of Texas and elsewhere, the defendants,

~ RICARDO QUINTANILLA,
SUNIL WADHWANI,

Person A, Person B, and Commissioner A, and others known and unknown to the grand jury,
- devised and intended to devise a scheme and artifice to defraud the City of Weslaco, the Weslaco
City Commission, the Corporation, and the citizens of Weslaco of their intangible right to the
honest services of Commissioner A through bribery: to wit, on or about the dates set forth below,
in the Southern District of Texas and elsewhere, the defendants, for the purpose of executing and ©
attempting to execute the scheme and artifice to defraud and deprive, transmitted and caused to be
transmitted by means of wire communications in interstate and foreign commerce the following
writings, signs, signals, pictures and sounds: a bank wire transmission of $150,000.00 in funds
from a BBVA Compass bank account to an Inter National Bank bank account on or about

November 3, 2014.

All in violation of Title 18 United. States Code, Sections 1343, 1346, and 2.

13
Case 7:19-cr-01995 Document 11 Filed on 10/09/19 in TXSD Page 14 of 14

NOTICE OF CRIMINAL FORFEITURE
18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)

Pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United
‘States’ Code, Section 2461(c), the United States gives notice to the defendants,

| RICARDO QUINTANILLA
and
SUNIL WADHWANI

. that upon conviction of an offense in violation of Title 18, United States Code, Sections 1343, and
1349, as charged in Counts 1 through 2 of this Indictment, all property, real or personal, which
constitutes or is derived from proceeds traceable to such offense, is subj ect to forfeiture.
Property Subject to Forfeiture
The property subject to forfeiture is approximately $300,000.00. In the event that a
condition listed in Title 21, United States Code, Section 853 exists, the United States will seek to |
forfeit any other property of the defendant in substitution up to the total value of the property

subject to forfeiture. The United States may seek the imposition of a money judgment.

.A TRUE BILL

LN < L oo

 

FOREPERSON

RYAN K. PATRICK
UNITED STATES ATTORNEY

ey

‘ASSISTANT STATES ATTORNEY

14
